Citation Nr: 0820067	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-35 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge at a video conference hearing.  A 
transcript of that hearing is of record.  

Since the RO last issued a supplemental statement of the case 
in September 2007, the veteran has submitted additional 
documents to VA.  These consist of copies of evidence already 
of record.  As the RO has reviewed the content of all 
evidence of record, including the content of these copies, 
the Board will proceed to adjudicate the veteran's claim 
irrespective of when he submitted these copies.  See 38 
C.F.R. §1304(c) (2007).  


FINDING OF FACT

The veteran's alleged in-service stressors have not been 
verified.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f). The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2007).

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in- service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996)

The veteran has alleged both combat and noncombat stressors.  
Evidence found in VA outpatient treatment records, unrelated 
to his claim for service connection for PTSD, contains 
remarks regarding alleged combat.  Hence, the Board must 
first determine whether the veteran engaged in combat with 
the enemy before determining whether his reported stressors 
have been verified.  

During the May 2008 hearing, the veteran asserted five 
stressors as follows: (1) witnessing a fellow soldier run 
over a Vietnamese civilian; (2) witnessing fellow soldiers 
treat the body part of a dead soldier in a disrespectful 
manner; (3) either being involved in, or witnessing the 
aftermath of, attacks on a truck convoy; (4) serving on guard 
duty in Vietnam; and (5) passing through a typhoon on a 
flight from Vietnam to the United States.  He also stated 
that he hit a landmine that blew him off of a truck but he 
did not have any trouble with that alleged incident.  

In a statement received in September 2006, the veteran 
reported that a fellow soldier, "J.G.", shot an "R.O.C." 
who was trying to steal equipment and that the veteran saw 
the dead body.  

In a letter referring to a July 2005 psychological evaluation 
for Social Security Disability (SSA) benefits, J.B., Ph.D. 
diagnosed the veteran with PTSD and documented the veteran's 
report of a "number of harrowing experiences in his 14 month 
tour of duty in Vietnam, and he had some near death 
experiences in ambushes of convoys."  

In a statement dated in April 2006, the veteran remarked 
"you cannot visualize how traumatic it is to have rockets 
launched inside your compound never knowing when one will 
find you, every night the fear of loss of life exists for you 
and your comrades."  

Additionally, VA clinic notes (for example from January and 
November 2002) contain the veteran's reports of injuring his 
neck when diving in a hole in Vietnam and of fellow soldiers 
telling him, during combat, that blood was coming from his 
ears.  Claims for service connection for hearing loss and a 
neck injury were denied in a December 2002 rating decision.  

The veteran's DD 214 lists service in the Republic of Vietnam 
from October 3, 1969 to November 20, 1970.  His effective 
date of separation was November 21, 1970.  Service personnel 
records indicate that the veteran's military occupational 
specialty was a fuel and electrical repairman and that he 
served with the 51st light maintenance company in Vietnam.  
His awards and decorations consist of the National Defense 
Service Medal, Vietnam Service Medal, a Republic of North 
Vietnam Campaign Medal with 60 device, one overseas bar, 2 
expert badges with rifle bar, and one sharpshooter badge with 
rifle bar.  Campaigns are listed as an unnamed campaign in 
January 1970.  

These records provide no evidence that the veteran engaged in 
combat with the enemy.  He did not receive any awards, 
commendations, or medals presumptively indicative of 
engagement in combat with the enemy.  His duty assignment to 
a maintenance unit and his noncombat military occupational 
specialty provide some evidence that he did not engage the 
enemy in combat.  

Service treatment records do not show any reports of combat 
stressors, or injuries to his ears or neck.  During the 
veteran's service in Vietnam he was not averse to seeking 
medical attention for symptoms of severity similar to 
bleeding ears and a sore neck.  For example, from October 
1969 to September 1970, the veteran sought medical attention 
for a rash, sore throat, backache, sore knee, chest pain, 
foot abrasion, diarrhea, and sore throat.  The fact that 
these problems are cited in the record, but the alleged 
problems associated with alleged combat stressors are not, is 
found by the Board to provide factual evidence against the 
veteran's contentions that these events occurred.  

Based on a detailed review of the service medical records, 
the Board finds that had this veteran injured his neck diving 
into a ditch, had blood been coming from his ears following 
combat, or had he been blown off of a truck by a landmine, he 
would have sought medical treatment and this medical 
treatment would be in the current record.  The fact that 
there is nothing in the record undermines the veteran's 
creditability. 

Simply stated, the Board finds that the service medical 
records provide evidence against his claim.  This lack of 
report in the service treatment records of these injuries is 
important because it contradicts his report of combat and 
tends to show that the veteran's references to combat are not 
credible.  

In short, the service record, taken as a whole outweighs the 
veteran's assertions that he engaged in combat with the 
enemy.  Hence, the Board finds that the veteran did not 
engage in combat with the enemy.  Verification of the 
occurrence of the alleged inservice stressors must come from 
other than the veteran's own assertions.  

In an August 2006 letter, the veteran reported that when he 
first arrived in Vietnam he hitchhiked a ride in a truck to 
his unit on the Mekong Delta.  He stated that he was sitting 
in the passenger seat looking out the rear window when the 
truck was jarred.  He noticed that the driver had run over a 
civilian on a bicycle who was caught under the rear wheels of 
the truck.  The veteran reported "I watched as he was 
crushed to death and his eyes appeared to be pleading with me 
to save him from his impending death."  He also stated that 
he asked the driver to stop the truck but the driver told him 
that he had only a month left to go in Vietnam and was not 
going to get killed or court martialed for running over a 
Vietnamese civilian.  

The veteran does not state that he reported this incident.  
The veteran does state  that the driver would not have 
reported the incident.  Further, the veteran does not 
identify the driver or the truck.  Given the complete lack of 
any identifying information and the obvious lack of any 
report of the alleged incident, this is not a stressor 
subject to verification by a search of official records.  The 
veteran has offered no other verification of this alleged 
incident.  The occurrence of this alleged stressor has not 
been verified.  

During the May 2008 hearing, the veteran testified that he 
was assigned to graves registration detail for 10 days during 
the January 1970 campaign.  In his August 2006 letter, the 
veteran described an incident allegedly occurring while on 
temporary assignment to graves registration duty.  He 
asserted that during unloading, a body bag fell and a human 
head rolled onto the ground.  He stated that his fellow 
soldiers then treated this body part in a disrespectful 
manner.  Finally, he stated that "[w]hen the head was placed 
back with the other remains of the body it seemed to focus on 
me and seemed to plead with me why I would allow this kind of 
thing to happen.  I have since seen this face in my dreams 
over and over again."  

Service personnel records make no mention of an assignment to 
a graves registration detail, providing evidence against this 
stressor event.  The veteran does not state that any soldier 
received disciplinary action for the alleged desecration of 
the body part or that this incident was investigated.  Even 
if some other official record were to show that the veteran 
was assigned for 10 days to a graves registration detail, the 
occurrence of the alleged stressor described by the veteran 
is not the type of incident that could be verified through 
official records.  The veteran has offered no verification of 
this alleged incident.  The occurrence of this alleged 
stressor has not been verified.  

Piecing together the stressor that the veteran alleged 
occurred during a trip in a truck convoy requires reference 
to three separate items of evidence.  During the May 2008 
hearing, the veteran testified that between March 1970 and 
his separation from active duty, he volunteered for duty 
riding in truck convoys.  He testified that: 

[S]omebody strapped 55-gallon drums of Mo 
gas onto a five-ton wrecker.  And when 
they come out and up, it was in front of 
me, I had to drive by . . . I tried not 
to look. . . . If I smell burning diesel 
fuel or gas or rotting organic material, 
it just - - I have daytime flashbacks 
about this one.  

VA treatment notes from October 2004 recorded the veteran's 
report that he had witnessed an explosion in Vietnam and 
almost passed over a soldier who was in flames from the 
explosion.  In an April 2005 statement, the veteran reported 
that when in a convoy a strong blast occurred and the 
windshield of his truck was blown out.  He also stated that 
during this episode three trucks with his fellow soldiers 
were lost.  

The veteran has failed to provide dates with the necessary 
specificity for VA to request verification of his alleged 
stressor while volunteering to ride in a truck convoy.  He 
reported only that this occurred sometime between March and 
November 1970.  Furthermore, by his own account, he 
participated in the truck convoys by volunteering for the 
duty from time to time.  Hence, records would not document 
this duty, and, as he does not allege any injuries to his 
person, records that did indicate an attack on a truck convoy 
would provide no evidence that this veteran was present.  
This alleged stressor to the extent that it involved the 
veteran, is not verifiable through a search of official 
records.  He has not provided any verification.  The 
occurrence of this alleged stressor has not been verified.  
Further, it is important to note that the veteran's stressors 
are not very clear.

In his August 2006 letter the veteran reported that while on 
temporary duty outside of his unit at Long Bein, he served 
with a soldier with the initials "J.G." He reported that 
one night while on guard duty J.G. shot an individual the 
veteran identifies as an "R.O.C." who was trying to steal 
equipment.  The veteran reports that "to this day I can see 
the distorted body of that R.O.C. lying there looking up at 
me in total surprise."  

Again, the veteran has failed to provide any specificity as 
to the date of this alleged stressor.  He reports that he was 
on a temporary duty assignment outside of his unit at this 
time, but has not identified the unit to which he was 
assigned.  His service personnel record lists no such 
temporary assignment.  Thus, his presence in the vicinity of 
the alleged shooting cannot be verified by a search of 
official records.  Even if an official record showed that a 
soldier identified by the veteran as J.G. shot someone, the 
record would not document which individuals saw the body.  As 
with his other reported stressors, the veteran has failed to 
provide specific information to make possible VA's 
verification of the event or his participation or presence 
during the event.  He has offered no verification of the 
occurrence of the stressor.  The occurrence of this alleged 
stressor has not been verified.  

While the veteran reported in April 2006 that rockets were 
launched inside his compound he has not provided any dates of 
such attacks.  These attacks have not been verified and given 
the lack of detail, are not verifiable.  

With regard to the veteran's report of rockets launched in 
his compound, the Board has considered the holding of the 
Court of Appeals for Veterans Claims in Pentacost v. 
Principi, 16 Vet. App. 124 (2002).  In that case, the Court 
indicated that where there was verification of a shelling of 
a base at which the claimant was present, there was no 
requirement that the veteran's actual presence at the point 
of shelling be verified.  Id.  The facts of the instant case 
are distinguishable.  

In Pentacost, the claimant provided the month and year of a 
rocket attack on the base at which he was stationed.  Thus, a 
meaningful search of unit records could be conducted to 
determine if the alleged attacks occurred and if the veteran 
was present at the base during the attacks.  In this case, 
the veteran has provided no time specifics.  The U.S. Army 
and Joint Services Records Research Center (JSRRC) has 
specified that searches to verify stressors will only be 
conducted if a specific two month window, geographic 
location, organizational unit, and other data are provided.  
See M21-1MR, Part IV.ii.1.D.14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred).  
Here, the veteran has not provided the requisite specific 
information.  He has not provided verification of the rocket 
attacks.  The occurrence of this alleged stressor has not 
been verified.  

The April 2006 statement contains the veteran's first report 
that he had experienced a typhoon during his flight at the 
end of his term of active duty.  In that letter, he stated: 

[W]e left Bien Wa the 18 of Nov 1970.  
During the flight from Vietnam to Tokyo 
we were diverted to Oakland due to 
typhoon.  The flight was supposed to 
skirt around the typhoon however it went 
directly through the typhoon and rapidly 
became the roller coaster ride from hell, 
myself and even the stewardesses actually 
felt we were going to crash and die.  

In June 2007, the RO sent the veteran a letter requesting 
that he confirm that he was on such a flight and provide 
evidence to support his statement.  

In July 2007, the RO received a statement from the veteran in 
which he referenced the June 2007 letter.  He did not provide 
the requested confirmation that he was on that flight nor 
evidence to support his statement.  Rather he referred to the 
typhoon as Super Typhoon Patsy and provided information as to 
the location, wind speeds, deaths caused by the typhoon, and 
other data.  He referred to the internet encyclopedia 
Wikipedia as the source of his information.  He stated that 
he did not know the specifics of his flight.  He also stated 
"my DEROS was extended by Special Order 279 HQ USARV 
Transient Det APO SF 96384.  The purpose of my extension in 
country is stated on my DD Form 214 Early separation."  

This July 2007 letter provided no information to verify the 
veteran's presence on any flight encountering a typhoon in 
November 1970.  His reference to the date eligible for return 
from overseas is not evidence that the flight on which he 
traveled from Vietnam passed through a typhoon.  The veteran 
has not provided evidence, such as a flight number, to 
identify the flight on which he returned from Vietnam in 
November 1970.  Therefore, VA cannot initiate any research to 
verify this alleged stressor.  The occurrence of this 
stressor has not been verified.  

Again, the vagueness of the veteran's stressor makes 
verification impossible by the VA.

In summary, the veteran has not provided verification of any 
of the events that he asserts as stressors giving rise to 
PTSD.  The Board notes that in the June 2007 letter, the RO 
requested that the veteran specify a 2 month specific date 
range as to when his alleged stressors occurred.  In the case 
of the alleged rocket attacks, he has failed to provide this 
time specific information.  He has failed to provide 
sufficient specific information as to the flight on which he 
alleges to have traveled through a typhoon.  The incidents 
involving the death of the civilian bicyclist, truck convoys, 
grave registration detail, and the shooting of an individual 
by another soldier, are not the types of incidents that a 
search of official records could verify the occurrence of and 
the veteran's presence during.  Nor are these alleged 
incidents so pervasive in time and area as to allow for 
application of the Court's holding in Pentacost.  

Because the occurrence of the events asserted by the veteran 
as stressors have not been verified, and, given the paucity 
of information provided, are not verifiable through 
assistance by VA, his claim for service connection for PTSD 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2004, March 2006, and June 2007 
that fully addressed all four notice elements.  The June 2004 
letter was sent prior to the initial RO decision in this 
matter.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information, 
which would include that in his possession, to the RO.  This 
letter did not provide the veteran with notice as to how VA 
assigns disability ratings and effective dates.

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in March 2006 that fully addressed all 
four notice elements as applicable to assignment of 
disability ratings and effective dates.  The letter informed 
the veteran of what evidence was required to substantiate 
these elements of a service connection claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.  In the June 2007 letter, the RO provided the veteran 
with even more detailed notice as to the specifics required 
for VA to assist the veteran verifying the occurrence of an 
inservice stressor.  

Although the March 2006 and June 2007 notice letters were not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record lacks evidence verifying the 
occurrence of an inservice event giving rise to the veteran's 
claimed PTSD, i.e. a stressor.  Thus, a medical opinion 
stating that the veteran has PTSD related to an unverified 
event in service would not substantiate the veteran's claim.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(verification of an inservice stressor for PTSD cannot come 
solely from an after-the-fact medical opinion).  For this 
reason, VA has no duty to afford the veteran a medical 
examination or obtain a medical opinion in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, service medical records, service personnel records, 
and records from the Social Security Administration (SSA), 
including a report from "J.B.", Ph.D.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  
Finally, the veteran has not provided sufficient information 
for VA to assist him in verifying the occurrence of his 
alleged inservice stressors.  Hence, VA has no further duty 
in this regard.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


